[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 455 
Since the material allegations of the complaint are constructively admitted, there is no issue of fact and a declaratory judgment may appropriately be directed. (Dun Bradstreet, Inc., v. City of New York, 276 N.Y. 198.)
We think that on the facts alleged by the pleading the plaintiff is not within the exemption for "those charitable and religious institutions which are supported wholly or in part by public subscriptions or endowment *Page 458 
and are not organized or operated for profit." (Local Law No. 29, 1935 [§ 1, ¶ [h], § 2] and Local Law No. 31, 1936 [§ 1, ¶ [h], § 2] of City of New York.) Concededly the plaintiff association is operated for profit. It is not enough that all its profits are devoted to the maintenance of an asylum which is purely charitable in character. The exemption does not extend to such a situation.
The judgments dismissing the complaint should be reversed and judgment directed for the defendants in accordance with this opinion, with costs in all courts.
CRANE, Ch. J., LEHMAN, LOUGHRAN, FINCH and RIPPEY, JJ., concur; O'BRIEN and HUBBS, JJ., taking no part.
Judgment accordingly.